ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Violet Dock Port, Inc., LLC                  )      ASBCA No. 58746
                                             )
Under Contract No. N00033-09-C-5300          )

APPEARANCES FOR THE APPELLANT:                      Karl Dix, Jr., Esq.
                                                    Garrett E. Miller, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephen D. Tobin, Esq.
                                                     Trial Attorney

                                   ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is hereby
dismissed with prejudice subject to reinstatement only in the event the settlement is not
consummated. Any request to reinstate the subject appeal must be filed within 180 days of the
date ofthis Order.

      Dated: 28 January 2014




                                            ~)(¢ Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 58746, Appeal of Violet Dock Port, Inc., LLC,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                 2